Title: Virginia Delegates to Benjamin Harrison, 2 July 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. 2d July 1782.

We had the honor of receiving your Excellency’s favor of the 22. Ultimo by yesterday’s mail.
All the late intelligence from Europe which has not been already communicated, is contained in the gazettes herewith enclosed. From the west Indies we have received no certain advices of late date, nor even yet any official advice of the event of the 12th. of April. At New York the Enemy, we are told, are industrious in disciplining their army, and substituting oeconomical arrangements in place of the expensive abuses which have prevailed there.
We have the honor to be with the highest esteem & respect Yr. Excelly’s obedient & humble Servants
J Madison Jr.Theok: Bland Jr.A. Lee
 